Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  October 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  147018                                                                                                 Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                   SC: 147018
                                                                      COA: 305040
                                                                      Emmet CC: 10-003388-FH
  JOHN DAVID GRATSCH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 28, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that offense variable scoring errors are reviewed to determine whether there is
  adequate evidentiary support for a particular score and whether the sentencing court
  properly exercised its discretion. As this Court stated in People v Hardy, 494 Mich 430,
  438 (2013): “Under the sentencing guidelines, the circuit court’s factual determinations
  are reviewed for clear error and must be supported by a preponderance of the evidence.
  Whether the facts, as found, are adequate to satisfy the scoring conditions prescribed by
  statute, i.e., the application of the facts to the law, is a question of statutory interpretation,
  which an appellate court reviews de novo.” (Citing People v Osantowski, 481 Mich 103
  (2008)). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 25, 2013
           p1022
                                                                                 Clerk